DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 1-22, filed 11 May 2020, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 recites “[t]he method of claim 1, wherein said phenotype of said first cell differs from said phenotype of said second cell by one or more of: species, tissue type, differentiation degree, disease state, exposure to a toxin, exposure to a pathogen, and exposure to a candidate therapeutic.” 
While one of ordinary skill in the art could easily understand how the phenotype of a first cell may differ from the phenotype of the second cell by species, tissue type, differentiation degree, or disease state, "exposure" alone is considered insufficient to characterize a difference in phenotype. “Exposure” of the cell to a compound in and of itself cannot be considered an inherent characteristic of the cell. Rather, it is the cells’ response to such exposure that might reasonably be considered to constitute a phenotypic difference between cells.

Claims 4-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 4-7 refer to the mRNA transcriptome of claim 1. However, there is insufficient antecedent basis for this limitation in these claims. For the remainder of the action, it is presumed that claims 4-7 are dependent upon claim 2, which recites an mRNA transcriptome. Clarification is required. 

Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for reciting "said cell" of claim 1. There are 2 cells recited in claim 1, which renders the claimed vague and indefinite therefore. Claims 11-13 are rejected for depending on claim 10 without curing its deficit.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of effecting phenotype conversion into a cell in vitro or locally in vivo, does not reasonably provide enablement for such methods of delivery comprising systemic or remote administration in vivo. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors listed below have been considered in the analysis of enablement:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the
content of the disclosure.

The claims of the instant invention embrace methods of effecting phenotype conversion in a cell, said method comprising transfecting a phenotype converting nucleic acid of a first cell into a second cell having a phenotype a cell, wherein said transfected phenotype-converting nucleic acid causes the phenotype of said second cell to change the phenotype of said first cell. Such scope embraces, among other embodiments, transfecting anything from a single nucleic acid to an entire mRNA transcriptome into cells in the whole animal (i.e. in vivo) via remote, systemic administration such that a phenotype conversion occurs. The specification as filed does not provide any guidance or examples that would enable a skilled artisan to use the claimed methods insofar as such scope covers systemic delivery of nucleic acids in vivo, such that anything from a single nucleic acid to an entire mRNA transcriptome is delivered and a phenotype conversion realized. Additionally, a person skilled in the art would recognize that reliably predicting the ability of systemic administration of nucleic acids towards penetrating the cell membrane of any single individual cell with anything from a single nucleic acid to an entire mRNA transcriptome in vivo is highly problematic. Thus, although the specification prophetically considers and discloses general methodologies of transfecting nucleic acids in vivo, such a disclosure would not be considered enabling since the success of such a method would be unpredictable.
It is considered well known in the prior art that remote or systemic delivery of anything from a single nucleic acid to an entire mRNA transcriptome in vivo such that the nucleic acid is capable of expression and of affecting phenotype is very difficult. The nature of the present invention requires doing this not once, but at least twice per transfected cell, i.e. one for each nucleic acid type. A review of the prior art indicates that transfection of anything from a single nucleic acid to an entire mRNA transcriptome into a single cell via systemic or remote injection into the whole animal such that the transfection event results in the transfer of a phenotype conversion is unpredictable at best, since the art appears to be entirely silent as to such a method. Although the specification discusses several methods of local transfection including laser assisted transfection and bathing solution saturation, such methods are suitable for use only in vitro, or locally in vivo, but not systemically or remotely in vivo. This is particularly true in regards to transfection in vivo via saturation of the bathing solution, since the extracellular milieu of the whole animal is not conducive to saturation given the volume required and the effects of blood plasma saturation on the health of the animal.
Turning to laser assisted cellular delivery in particular, it is maintained that laser-assisted nucleic acid cellular transfection by its very nature cannot be performed remotely, since the laser must be present and in proximity to the cell in which the transfection event will take place to provide cellular poration (e.g. see am paragraph of page 26). Delivery of nucleic acids is thus necessarily confined to cells that the laser is in contact with. There is no known technical mechanism by which the transfection of anything from a single nucleic acid to an entire mRNA transcriptome into cells may be performed remotely (e.g. systemically) by laser assistance in vivo, such that the transfection event results in a phenotype conversion. The following provides some excerpts from the specification which may be relevant to these findings:
From page 26:
In another embodiment, a cell is bathed in discrete locations on tile cell surface with a solution
comprising a nucleic acid molecule. For instance, using a patch pipette, micropipette or other
applicator, a solution comprising nucleic acid is applied to a discrete location on tile surface of a cell.
The solution may be applied to more than one location 011 a cell. Tile cell is then irradiated using a
laser at one or more sites within a discrete location. Nucleic acid in the solution is present at about 1
nanogram per microliter (ng/tl) to about 2 microgram/microliter (1g/ul), preferably about 50 ng/ul to
about 1 g/~tl, and more preferably about 100 ng/t1] to about 500 ng/ul...The present invention further comprises the use of other methods for introducing a nucleic acid to a cell, tissue or animal via phototransfection. Methods included in the present invention include,
for example, perfusion, picospritzing, microinjection and the like. Methods for perfusion include, but
are not limited to, using a pump to move a fluid medium comprising a nucleic acid, preferably RNA,
even more preferably mRNA, to a cell, tissue or animal. The fluid medium used in the perfusion
methods of the present..

From page 27: 
In another embodiment, transfection of cells with nucleic acids encoding two or more
different polypeptides is effected by microinjection. In these embodiments, the recipient cell is
preferably a somatic cell, preferably a somatic, differentiated ceil. The present invention comprises
irradiating a cell with a laser to phototransfect and locally transfect the cell. When the laser contacts the
cell membrane, or cell wall in the case of plant cells, fungal cells, and other cells comprising a cell well,
the plasma membrane or cell wall is perforated, permitting the diffusion of foreign molecule, such as
RNA and/or DNA, to enter the cell. The fluidity of mammalian cell membranes facilitates subsequent
closure of the perforation. Lasers compatible with the present invention include, but are not limited to...

None of these elements of the disclosure resolve the longstanding problems in the field related to remote or systemic nucleic acid delivery, let alone delivery of at least two such nucleic acids into a single cell. Thus, although the specification discusses several methods of transfection including laser assisted and saturation of bathing solution, such methods are suitable for use only in vitro or locally in vivo. Importantly, the instant specification fails to exemplify the delivery multiple nucleic acids administered remotely. Thus, the quantity of experimentation required to practice the invention as claimed in regards to the delivery of multiple nucleic acids using non-localized laser-assisted nucleic acid transfection in vivo is thus unknown, and therefore undue. One of skill in the art would therefore have been unable to practice the invention without engaging in undue trial and error experimentation as presented in the specification over the scope claimed.

Claims 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed invention embraces transfecting a hair cell that responds to one range of frequencies with a phenotype converting nucleic acid of a second hair cell that responds to a different range of frequencies, such that the range of frequencies that the first hair cell is converted such that the first hair cell is now capable of responding to the range of frequencies responded to by the second hair cell.
The specification discloses transfecting an entire mRNA transcriptome from one cell into another in order to effect phenotype conversion. However, the instantly rejected claims are not limited to transfection of an entire mRNA transcriptome; rather, the rejected claims broadly embrace transfection of any phenotype converting nucleic acid capable of causing a hair cell to respond to a different set of frequencies. This size, extent and unpredictability of the genus of such nucleic acids is unknown, beyond the special case of the mRNA transcriptome disclosed in the specification. The prior art appears to be silent as to the members of such a genus, and the specification discloses only the transfer of an entire mRNA transcriptome. The disclosure of one species (an entire mRNA transcriptome of a given hair cell) is not sufficient to support claims to a genus of any nucleic acids capable of converting a hair cell that responds to one set of frequencies into a hair cell that responds to another set of frequencies. The claims are rejected therefore.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 9, 10 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Galun et al. (“Galun”; WO/2003/079883, of record).
The invention embraces a method of effecting phenotype conversion in a cell comprising transfecting a phenotype-converting nucleic acid of a first cell having a first phenotype into a second cell having a second phenotype, wherein the first phenotype of said first cell is different from the second phenotype of said second cell, and wherein said transfected phenotype-converting nucleic acids cause the second phenotype of said second cell to change to the first phenotype of said first cell. The phenotypes may differ by inter alia differentiation degree or response to exposure to a candidate therapeutic. The method also embraces wherein the second cell is not contacted with a transcription inhibition agent. The cell may be human, or one of the nucleic acids may comprise mRNA, and the phenotype change may include a change in gene expression.
Galun teaches a method of transfer of nucleic acids into mammalian cells bathed in a fluid medium using a titanium sapphire laser (throughout, particularly at page 22). Exemplified cells include those around the optic nerve (see example 2). Galun specifically teaches that different combinations of macromolecules may be transferred to a cell, and provides DNA and RNA as exemplary macromolecules. See at least page 22 for example. Thus, one of ordinary skill in the art would fairly interpret Galun as teaching administration of a combination of nucleic acids to a cell via laser irradiation. The specification defines the term “phenotype conversion" broadly to include the mere expression of introduced genes, which Galun is considered to teach. The invention is embraced therefore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galun (supra) as applied to claims 1, 3, 9, 10 and 12-15 above in view Boczkowski et al. ("Boczkowski"; J. Exp. Med. 1996, 184:465-472).
The claimed invention is relied upon as discussed above, further comprising transfecting the second cell with the first cell mRNA transcriptome, or wherein the mRNA transcripts have an average size between 1 KB about 5 KB, or wherein transfection includes the use of a laser, wherein said cell is bathed in a fluid comprising a first cell mRNA transcriptome, or wherein said here radiating step comprises 2 to 25 laser excitation pulses, each on a different site on said second cell. The phenotype conversion may comprise a change in expression of at least 100


genes, or may comprise upregulation of genes associated with chromosomal remodeling, or wherein at least about 5% of differentially expressed genes in said second cell change expression to a level observed for said first cell, or wherein said phenotype conversion persist for at least 2 weeks, or the lifetime of the cell.
The present rejection is applied insofar as the claimed invention defines “phenotype conversion" as including a mere change in gene expression (as recited in claim 15 and as taught in the specification as referenced in the enablement rejection above). The teachings of Galun are relied upon as discussed. Galun teaches transfection of combinations of macromolecules including nucleic acids, but not the entire mRNA transcriptome.
Boczkowski teaches transfection of the entire mRNA transcriptome. Specifically, Boczkowski teaches transfection of murine dendritic cells (DC) with total RNA and polyA+ mRNAs from cells that overexpress ovalbumin. See abstract and materials and methods. Since one of ordinary skill in the art would understand that the average mRNA transcript typically has an average size between 1 KB about 5 KB, the limitation relating to the mRNA transcripts having an average size between 1 KB about 5 KB is considered to be met inherently. Since Boczkowski teaches transfer of the entire mRNA transcriptome, this is considered to comprise a teaching wherein the phenotype conversion comprises a change in expression of at least 100 genes, or comprises upregulation of genes associated with chromosomal remodeling, or wherein at least about 5% of differentially expressed genes in said second cell change expression to a level observed for said first cell. Since the instant specification teaches that transfection of the entire mRNA transcriptome can persist for up to the lifetime of the cell (see the instant specification at paragraph [0012]), transfer of the entire mRNA transcriptome as taught by  Boczkowski is considered to inherently meet the limitations requiring wherein the phenotype conversion persist for at least 2 weeks, or the lifetime of the cell.
One of ordinary skill in the art would have had a reason to adapt the method of laser- mediated transfection of nucleic acids as taught by Galun to methods of transfecting the entire mRNA transcriptome as taught by Boczkowski, since Galun teaches that laser mediated transfection is capable of delivering multiple classes of large biomolecules, including combinations of same (see the discussion in the anticipation rejection over Galun above for specific references within the citation), and since one of ordinary skill in the art would have understood that such co-transfection increases the variety of functionalities that may be conferred upon a target cell as exemplified by Boczkowski. Furthermore, the claimed requirement that the invention comprise further comprising transfecting the second cell at least a second time with said first cell mRNA transcriptome, or comprising transfecting said cell using a laser, wherein said cell is bathed in a fluid comprising a first cell mRNA transcriptome, or wherein said here radiating step comprises 2 to 25 laser excitation pulses, each on a different site on said second cell are considered to fall under the scope of routine optimization that would result from practicing the method steps made obvious in the cited combination, in the absence of evidence to the contrary. With regard to the claim requirement that the cell is a eukaryotic non-mammalian cell, or a hair cell, transfection into each of these was well known in the art prior to applicant’s filing date (official notice taken). It would have been a matter of simple substitution of one cell type for another according to the methods rendered obvious by the combination of Galun and Boczkowski, since the cell types and their functions were known in the prior art, and since the use of any one cell type in place of another is within the ambit of one of ordinary skill in the art. Furthermore, since all method steps are taught in detail in the combined cited art, one of ordinary skill in the art would have had a reasonable expectation of success in achieving such nucleic acid and phenotype transfer to a cell. Accordingly, in the absence of evidence to the contrary one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 10,646,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are drawn to methods of transfecting one cell with the nucleic acids of a second cell to thereby convert the phenotype of one cell into that of the second cell, and thus fully embrace the competing claims, which are drawn to methods of transfecting cells with at least 2 genes using a laser; the specification supporting the competing claims discloses that up to all of the nucleic acids of a given cell may be transfected into a cell for the purpose of achieving phenotype conversion. 
The patented claims recite a method of transferring a phenotype of a first cell to a second cell, said method comprising transfecting the second cell with an mRNA transcriptome of the first cell a first time, wherein transfecting the second cell comprises irradiating the second cell with a laser, wherein said second cell is bathed in a fluid medium comprising the mRNA transcriptome of the first cell, wherein said second cell is irradiated ex vivo or in vitro, wherein said laser porates a cellular membrane of said second cell and said mRNA transcriptome enters said second cell, wherein said mRNA transcriptome is functional in the second cell, and transfecting the second cell with an mRNA transcriptome of the first cell at least a second time, wherein transfecting the second cell comprises irradiating the second cell with a laser, wherein said second cell is bathed in a fluid medium comprising the mRNA transcriptome of the first cell, wherein said second cell is irradiated ex vivo or in vitro, wherein said laser porates a cellular membrane of said second cell and said mRNA transcriptome enters said second cell wherein said mRNA transcriptome is functional in the second cell, thereby initiating a change in physiology and morphology of the second cell, wherein the change in physiology and morphology yields a phenotype of the second cell that is indicative of the first cell wherein the first cell and second cell are selected from the group consisting of: a) wherein the second cell is a fibroblast, and wherein the first cell is selected from the group consisting of an astrocyte, a cardiomyocyte, and a stem cell; b) wherein the second cell is a neuron, and wherein the first cell is selected from the group consisting of an astrocyte and a cardiomyocyte; and c) wherein the second cell is an astrocyte and wherein the first cell is a cardiomyocyte.
The claims are patentably indistinct, since the instant claims fully embrace the patented claims, and would be anticipated by the patented claims were they available as prior art. The claim sets are patentably indistinct therefore.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent Number 10,647,960.  
Patented claim 1 is drawn to a method of transferring a phenotype of a first cell to a second cell, said method comprising transfecting a second cell of a second cell type with an mRNA transcriptome of a first cell of a first cell type a first time, wherein the first cell type is different from the second cell type, wherein the second cell is transfected in vitro or ex vivo; transfecting the second cell with an mRNA transcriptome of the first cell at least a second time wherein the second cell is transfected in vitro or ex vivo; thereby initiating a change in physiology and morphology of the second cell, wherein the change in physiology and morphology yields a phenotype of the second cell that is indicative of the first cell wherein the first cell and second cell are selected from the group consisting of: a) wherein the second cell is a fibroblast, and wherein the first cell is selected from the group consisting of an astrocyte, a cardiomyocyte, and a stem cell; b) wherein the second cell is a neuron, and wherein the first cell is selected from the group consisting of an astrocyte and a cardiomyocyte; and c) wherein the second cell is an astrocyte and wherein the first cell is a cardiomyocyte.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10,583,204.
Patented claim 1 is drawn to a method of transferring a phenotype of a donor cell to a recipient cell, the method comprising: transfecting a recipient cell with a transcriptome of a donor cell a first time, wherein the cell type of the donor cell is different than the cell type of the recipient cell, wherein the recipient cell is transfected in vitro or ex vivo, wherein the RNAs of the transcriptome enter the recipient cell, wherein the RNAs are functional in the recipient cell, and transfecting the recipient cell with a transcriptome of the donor cell at least a second time, wherein the recipient cell is transfected in vitro or ex vivo, wherein the RNAs of the transcriptome enter the recipient cell, wherein the RNAs are functional in the recipient cell, thereby initiating a change in physiology and morphology of the recipient cell, wherein the change in physiology and morphology yields a phenotype of the recipient cell that is indicative of the donor cell wherein the donor cell and recipient cell are selected from the group consisting of: a) wherein the recipient cell is a fibroblast, and wherein the donor cell is selected from the group consisting of an astrocyte, a cardiomyocyte, and a stem cell; b) wherein the recipient cell is a neuron, and wherein the donor cell is selected from the group consisting of an astrocyte and a cardiomyocyte; and c) wherein the recipient cell is an astrocyte and wherein the donor cell is a cardiomyocyte.
The claims are patentably indistinct, since the instant claims fully embrace the patented claims, and would be anticipated by the patented claims were they available as prior art. The claim sets are patentably indistinct therefore.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10,883,082.
Patented claim 1 is drawn to a method of transferring a phenotype of a first cell to a second cell, said method comprising transfecting a second cell of a second cell type with an mRNA transcriptome of a first cell of a first cell type a first time, wherein the first cell type is different from the second cell type, wherein the mRNA transcriptome is locally administered to the second cell in vivo; transfecting the second cell with an mRNA transcriptome of the first cell at least a second time wherein the mRNA transcriptome is locally administered to the second cell in vivo; thereby initiating a change in physiology and morphology of the second cell, wherein the change in physiology and morphology yields a phenotype of the second cell that is indicative of the first cell, wherein the first cell and second cell are selected from the group consisting of: a) wherein the second cell is a fibroblast, and wherein the first cell is selected from the group consisting of an astrocyte, a cardiomyocyte, and a stem cell; b) wherein the second cell is a neuron, and wherein the first cell is selected from the group consisting of an astrocyte and a cardiomyocyte; and c) wherein the second cell is an astrocyte and wherein the first cell is a cardiomyocyte.
The claims are patentably indistinct, since the instant claims fully embrace the patented claims, and would be anticipated by the patented claims were they available as prior art. The claim sets are patentably indistinct therefore.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 9,157,066.
Patented claim 1 is drawn to a method of effecting phenotype conversion in a cell, said method comprising introducing phenotype-converting nucleic acid of a first cell having a phenotype into a second cell having a phenotype, wherein the phenotype-converting nucleic acid comprises at least one RNA, wherein the phenotype of said first cell is different from the phenotype of said second cell, wherein the second cell is pre-treated with a transcription inhibitor before it is transfected, wherein said transfected phenotype-converting nucleic acid causes the phenotype of said second cell to change to the phenotype of said first cell, and wherein said second cell is transfected in vitro or ex vivo.
The claims are patentably indistinct, since the instant claims fully embrace the patented claims, and would be anticipated by the patented claims were they available as prior art. The claim sets are patentably indistinct therefore.

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 9,845,480.
Patented claim 1 is drawn to a method of effecting phenotype conversion in a cell, said method comprising introducing phenotype-converting nucleic acid of a first cell having a phenotype into a second cell having a phenotype, wherein the phenotype-converting nucleic acid comprises at least one RNA, wherein the phenotype of said first cell is different from the phenotype of said second cell, wherein the second cell is pre-treated with a transcription inhibitor before it is transfected, wherein said transfected phenotype-converting nucleic acid causes the phenotype of said second cell to change to the phenotype of said first cell, and wherein said phenotype-converting nucleic acid is locally administered to said second cell in vivo.
The claims are patentably indistinct, since the instant claims fully embrace the patented claims, and would be anticipated by the patented claims were they available as prior art. The claim sets are patentably indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633